Citation Nr: 1728776	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  12-33 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a low back disability, to include myalgia, lumbago, and levoscoliosis, on a direct basis and as secondary to a service-connected disability.  

2. Entitlement to a rating higher than 10 percent for left knee lateral patellar friction syndrome (previously characterized as ilium-tibial band syndrome of the left knee). 

3. Entitlement to an initial rating higher than 10 percent for right knee lateral patellar friction syndrome.  



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services

WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Mac, Counsel

INTRODUCTION

The Veteran served on active duty from August 1993 to October 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran testified before a Decision Review Officer at the RO in February 2012 and before the undersigned Veterans Law Judge at the RO in October 2015.  Transcripts of both hearings are in the record.  

In February 2016 the Board remanded the issues on appeal for further development.  However, additional development remains necessary and the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board finds that this case must be remanded for further development.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of a previous remand.  However, another remand is necessary for the following reasons to ensure that the Veteran is accorded full compliance with the statutory duty to assist.  
First, as for the issue of service connection for a low back disability, there is a lack of compliance with the Board's February 2016 remand directives.  On VA examination in October 2016, the diagnoses were lumbosacral strain and levorotary scoliosis.  The examiner stated that the scoliosis was a congenital condition but did not comply with the Board's remand directives to address whether the Veteran's scoliosis is a congenital or developmental defect that was subjected to a superimposed disease or injury in active service that created an additional disability.  In opining that it is at least as likely as not that the Veteran's low back disability is not proximately due to or the result of the Veteran's service-connected bilateral knee disability, the examiner did not address whether the bilateral knee disability aggravated the Veteran's low back disability.  In a secondary service-connected claim, a medical opinion that a disability is not the result of or due to an already service-connected disability does not address the issue of aggravation.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013) (holding that a VA examiner's opinion that the claimed disability was "related to" factors other than a veteran's service-connected disability was insufficient, as it did not clearly encompass a discussion of aggravation).  Compliance with the Board's remand instructions is neither optional nor discretionary.  See Stegall v. West, 11Vet. App. 268, 271 (1998). 

Further, in rendering the opinion that the Veteran does not have a low back disability that clearly and unmistakably preexisted service and clearly and unmistakably was not aggravated beyond natural progression by service, the examiner based the opinion on an inaccurate factual premise by stating that there is no evidence of back pain during service.  However, an August 1993 service treatment record documents back pain.  Thus on remand an addendum opinion should be obtained to address properly and thoroughly the nature and etiology of the Veteran's low back disability.  

Second, in Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claims (Court) emphasized that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing.  Such findings were not completely provided on the October 2016 VA examination for the knees.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion regarding the Veteran's low back disability from the VA examiner who conducted the October 2016 VA examination.  If this examiner is unavailable another appropriate examiner should render the opinion.  After reviewing the claims folder the examiner must do the following: 

a.) Opine whether it is at least as likely as not (50 percent probability or more) that the Veteran's lumbosacral strain was incurred during service.  In rendering this opinion the examiner must discuss the August 1993 service treatment record that shows the Veteran had lower back pain and complained that the pain was unbearable and was worsening when lifting things.  

b.) Opine whether it is at least as likely as not (50 percent probability or more) that the lumbosacral strain was aggravated by the service-connected left knee disability and service-connected right knee disability.  [If the Veteran is found to have a low back disability that is aggravated by her service-connected left knee disability and right knee disability, the examiner should quantify the approximate degree of aggravation.]  In rendering this opinion the examiner must address the February 2012 Decision Review Officer hearing wherein the Veteran testified that her low back disability is secondary to her service-connected knees, stating the more her knees increase in severity, the worse her back becomes.  

c.) Opine whether the Veteran's scoliosis is a congenital defect.  If so, comment whether it was subjected to a superimposed disease or injury in service that created an additional disability.  In rendering this opinion, the examiner must discuss the August 1993 service treatment record that shows the Veteran had lower back pain and complained that the pain was unbearable and was worsening when she lifts things.  

d.) Opine whether the Veteran's scoliosis is a congenital disease.  If the examiner determines that scoliosis is a congenital disease, then the examiner must address whether there is clear and unmistakable (undebatable) evidence that the Veteran's scoliosis preexisted service and, the examiner should then provide an opinion as to whether the disability was aggravated (permanently worsened) during, or as a result of active service.  If there was an aggravation (permanent worsening) of the preexisting disability, is there clear and unmistakable (undebatable) evidence that this aggravation (permanent worsening) was due to the natural progress of the condition.  In rendering the opinion the examiner must discuss the August 1993 service treatment record that shows the Veteran had lower back pain and complained that the pain was unbearable and was worsening when lifting things.  

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be acknowledged and considered in formulating any opinion.

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why. 

2. Arrange for the Veteran to be examined by an appropriate specialist to assess the current severity of the service-connected lateral patellar friction syndrome of her right knee and left knee.  The entire claims file, including a copy of this remand, should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished, and all clinical findings must be reported in detail.  Upon review of the record and interview and examination of the Veteran, the examiner is asked to do the following: 

Utilize the appropriate Disability Benefits Questionnaire in evaluating the service-connected bilateral knee disability.  The examination report must include all findings necessary to rate the disabilities, including range of motion measurements for painful joints on both active and passive motion, and in weight bearing and non-weight bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why.

3. Review the medical opinions/examinations obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.

4. When the development requested has been completed, readjudicate the issues as are listed on the title page of this Remand.  If any benefit sought is not granted, the Veteran and her representative must be furnished a Supplemental Statement of the Case.  The Veteran should be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required of the Veteran until she is notified by VA.  However, she is advised of her obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  Her failure to help procure treatment records, or to report for a scheduled VA examination, may impact the decision made.  38 C.F.R. § 3.655 (2016).  She is advised that she has the right to submit additional evidence and argument, whether herself or through her representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the Court be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

